EXAMINER'S COMMENT
Claims 19 and 20 are rejoined.
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 6/30/2021, Katherine Sales requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 03-2030 the required fee of $ 110.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, line 12, replace “a diameter of the first and third sections” with “the diameter of the first second and a diameter of the third section”.
In claim 1, line 13, replace “a diameter” with “the diameter”.
In claim 1, line 14, replace “a diameter” with “the diameter”.
In claim 5, line 12, replace “a diameter of the first and third sections” with “the diameter of the first section and a diameter of the third section”.
In claim 5, line 13, replace “a diameter” with “the diameter”.
In claim 5, line 14, replace “a diameter” with “the diameter”.
In claim 16, line 4, replace “the first end” with “a first end”.
In claim 16, line 5, replace “the second end” with “a second end”
In claim 16, line 10, replace “a diameter of the first and third sections” with “the diameter of the first section and a diameter of the third section”.
In claim 16, line 11, replace “a diameter” with “the diameter”.

In claim 16, line 19, replace “a second end” with “the second end”.
In claim 19, line 4, add “the” between “containing” and “material”.
In claim 19, line 6, add “the” prior to “material”.
In claim 19, line 8, replace “a calibrated volume” with “the calibrated volume”.
In claim 19, line 9, add “the” prior to “material”.
In claim 20, line 4, add “the” between “containing” and “material”.
In claim 20, line 6, add “the” prior to “material”.
In claim 20, line 8, replace “a calibrated volume” with “the calibrated volume”.
In claim 20, line 9, add “the” prior to “material”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5, 16 and 19-20 are amended. Claims 6-9 are cancelled. Claims 1-5 and 10-20 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 3/16/2021 are overcome.

Claim Interpretation
Regarding claims 1, 5 and 16, the limitation “for collecting a calibrated volume of material” is considered to be a statement regarding the intended use of the claimed chamber. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required having an opening where a level surface could be formed.
Allowable Subject Matter
Claims 1-5 and 10-20 are allowed. The following is an examiner’s statement of reasons for allowance:
De Laforcade (US 7,661,310) teaches a portion taker device for taking a substance comprising a measuring scoop (abstract). The portion taker comprises a straight handle (figure 3, reference numeral 2) extending along a longitudinal axis (figure 3, reference numeral X) that connects a first end (figure 3, reference numeral 3) having a measuring scoop (figure 3, reference numeral 4) and a second end (figure 3, reference numeral 5) having a second end (column 6, lines 56-59, figure 3, reference numeral 6). The measuring scoop is closed by a flap connected to the first end (column 6, lines 62-64, figure 3, reference numeral 14) that defines a cavity for taking a portion of a substance (column 6, lines 65-67, figure 3, reference numeral 15) so that a measured amount of substance can be delivered (column 2, lines 12-15). The second measuring scoop has a curved basin, an edge that could serve as a cutting blade, and a tip with rounded edges (figure 3). However, De Laforcade does not teach or suggest a straight handle having the claimed relative diameters, and it would not have been obvious to one of ordinary skill in the art to adjust the handle for the reasons stated in applicant’s arguments.
Roberts (US 8,387,263) teaches a utensil having a spill resistant bowl (abstract) having an arm (figure 1, reference numeral 104), which is considered to meet the claim limitation of a handle, that 
Rivera (US 10,584,993) teaches an adjustable scoop having a straight handle with a diameter that changes along its length (column 2, lines 44-55, figure 1A, reference numeral 12). However, Rivera does not teach or suggest a straight handle having the claimed relative diameters, and it would not have been obvious to one of ordinary skill in the art to adjust the handle for the reasons stated in applicant’s arguments.
The prior art does not teach or suggest modifying the handle of a scoop to have the claimed relative diameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747